UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7608


RODNEY DAVID YOUNG,

                Plaintiff - Appellant,

          v.

SOUTH   CAROLINA  DEPARTMENT    OF   CORRECTIONS;  LIEUTENANT
PATRICK; CAPTAIN WRIGHT; OFFICER SABRINA RISHER; OFFICER
JEFFREY   MOSLEY;  MS.   VALERIE   JACKSON;   MS. J.   BROWN;
SERGEANT GREEN; WARDEN LEVERN COHEN, et al.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:14-cv-02247-TMC)


Submitted:   March 31, 2015                 Decided:   April 2, 2015


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney David Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rodney    David    Young     appeals    the    district    court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint.                  As to Young’s

claim    challenging    the     propriety    of    his   prison    disciplinary

proceeding, we have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Young v. South Carolina Dep’t of Corr., No.

1:14-cv-02247-TMC (D.S.C. Oct. 14, 2014).                Young has forfeited

appellate review of his remaining claims by failing to raise

them in his informal brief.            See 4th Cir. R. 34(b).         We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the    materials   before     this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2